
	
		II
		110th CONGRESS
		2d Session
		S. 3170
		IN THE SENATE OF THE UNITED STATES
		
			June 19, 2008
			Ms. Snowe (for herself,
			 Mr. Dodd, and Mr. Kerry) introduced the following bill; which was
			 read twice and referred to the Committee
			 on Energy and Natural Resources
		
		A BILL
		To amend the Energy Policy and Conservation Act to modify
		  the conditions for the release of products from the Northeast Home Heating Oil
		  Reserve Account, and for other purposes.
	
	
		1.Release of products from
			 Northeast Home Heating Oil Reserve AccountSection 183 of the Energy Policy and
			 Conservation Act (42 U.S.C. 6250b) is amended by striking subsection (a) and
			 inserting the following:
			
				(a)Findings
					(1)Optional
				releases
						(A)In
				generalSubject to paragraph (2), the Secretary may sell products
				from the Reserve only on a finding by the President that—
							(i)there is a severe
				energy supply interruption; or
							(ii)the price of
				home heating oil threatens the health and safety of residents of the
				Northeast.
							(B)RequirementThe
				President may make a finding under subparagraph (A) only if the President
				determines that—
							(i)a
				dislocation in the heating oil market has resulted from an interruption
				described in subparagraph (A)(i);
							(ii)the price of
				home heating oil has increased by such an extent that the Northeast is
				experiencing, or will experience, an emergency situation that threatens the
				safety and health of residents of the Northeast; or
							(iii)(I)a circumstance (other
				than a circumstance described in clause (i) or (ii)) exists that constitutes a
				regional supply shortage of significant scope and duration; and
								(II)action taken under this section would
				assist directly and significantly in reducing the adverse impact of the
				shortage.
								(2)Mandatory
				releases
						(A)In
				generalFor each fiscal year, the Secretary shall sell—
							(i)20 percent of the
				quantity of products in the Reserve as of November 1 of that fiscal year, on a
				finding by the President that the average retail price of No. 2 heating oil in
				the Northeast (as reported in the retail price data of the Energy Information
				Administration for the Northeast) is equal to or more than $4.00 per gallon on
				November 1 of that fiscal year;
							(ii)20 percent of
				the quantity of products in the Reserve as of November 1 of that fiscal year,
				on a finding by the President that the average retail price of No. 2 heating
				oil in the Northeast (as so reported) is equal to or more than $4.00 per gallon
				on December 1 of that fiscal year;
							(iii)20 percent of
				the quantity of products in the Reserve as of November 1 of that fiscal year,
				on a finding by the President that the average retail price of No. 2 heating
				oil in the Northeast (as so reported) is equal to or more than $4.00 per gallon
				on January 1 of that fiscal year;
							(iv)20 percent of
				the quantity of products in the Reserve as of November 1 of that fiscal year,
				on a finding by the President that the average retail price of No. 2 heating
				oil in the Northeast (as so reported) is equal to or more than $4.00 per gallon
				on February 1 of that fiscal year; and
							(v)20 percent of the
				quantity of products in the Reserve as of November 1 of that fiscal year, on a
				finding by the President that the average retail price of No. 2 heating oil in
				the Northeast (as so reported) is equal to or more than $4.00 per gallon on
				March 1 of that fiscal year.
							(B)Use of
				revenueThe Secretary shall use any revenue derived from the sale
				of products in the Reserve under subparagraph (A) to provide assistance to
				low-income consumers of heating oil under the Weatherization Assistance Program
				for Low-Income Persons established under part A of title IV of the Energy
				Conservation and Production Act (42 U.S.C. 6861 et
				seq.).
						.
		
